Anthony L. Macrie v. Commissioner.Macrie v. CommissionerDocket No. 100985.United States Tax Court1942 Tax Ct. Memo LEXIS 78; 1 T.C.M. (CCH) 136; T.C.M. (RIA) 42606; November 24, 1942*78  Paul E. Waring, Esq., for the respondent.  HILL Memorandum Opinion HILL, J.: Respondent determined deficiencies in income tax, together with fraud penalties, in the following amounts: IncomeFraudTaxPenalty1935$ 672.52$336.2619361,002.66501.3319371,187.08593.54Petitioner is an individual residing at 101 North Montpelier Avenue, Atlantic City, New Jersey. The returns for the taxable years here involved were filed with the collector of internal revenue for the first district of New Jersey. The petitioner did not appear at the hearing either in person or by counsel. Consequently, no evidence was offered in support of his petition. Since petitioner has failed to support the burden of proving the respondent's determination of the deficiencies to be erroneous, decision will be entered for respondent for the amount of the deficiencies. Respondent has the burden of proving fraud. He introduced proof to show that petitioner was indicted upon charges of fraudulent evasion of income taxes for the taxable years 1935, 1936 and 1937. The indictment was premised upon the identical taxes that appear in the notice of deficiency herein. Petitioner pleaded guilty*79  to all of the charges and was sentenced to a fine and imprisonment. With no evidence explaining away that plea, the proof introduced is sufficient to support respondent's burden.  George Caldwell, 47 B.T.A. 168">47 B.T.A. 168, (on appeal, C.C.A. 5th * ). Cf. Thos. J. McLaughlin,  29 B.T.A.. Decision will be entered for respondent.  Footnotes*. 135 F.2d 488">135 F.2d 488↩, which reversed and remanded BTA decision.